Citation Nr: 0718905	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  Here, according 
to his personnel records, the veteran has the requisite 90 
days or more of wartime service.  See 38 U.S.C.A. 
§ 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because the veteran 
is not of age 65 or older, it must be shown that he is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct.  See 
38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3)(vi).

The veteran contends that he is permanently and totally 
disabled because he is unemployable as a result of multiple 
non-service connected disabilities.  He believes that his 
unemployability will continue throughout his life.  In 
September 2006, the veteran testified before the Board.  
During the hearing, he stated that he currently suffers from 
a left leg disability, migraine headaches, low back pain, a 
left wrist disability, high blood pressure, and possibly 
depression.  He asserts that these disabilities prevent him 
from working because his only employment field since his 
separation from military service has been construction.  The 
veteran states that he cannot perform the physical 
requirements of his previous jobs, such as asphalting, 
roofing, using heavy equipment, and working on the railroad.  
He has not been employed since approximately 1999, although 
he reports that he left his job at that time as a result of 
drugs.  Additionally, the veteran contends that his education 
level (11th grade with no GED or college classes) hinders him 
from obtaining employment.

A review of the record reveals that the veteran underwent VA 
examination in July 2005.  The examiner diagnosed the veteran 
with chronic back strain and status-post surgical repair of a 
left lower leg fracture.  The report did not reference his 
other claimed disabilities and a medical opinion regarding 
the employability of the veteran was not provided.  
Therefore, the veteran should be scheduled for further 
examination in order to address the nature and severity of 
all of his claimed disabilities and to have an examiner 
provide an opinion as to the combined effect of the 
disabilities on the veteran's ability to secure or follow 
substantially gainful employment.

It appears that the veteran continues to receive treatment 
for his disabilities at the VA Medical Center in Kansas City, 
Missouri.  Updated treatment records should be obtained in 
light of the remand.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records prepared since July 2005 and 
associate the records with the claims 
folder.

2.  Schedule the veteran for a VA 
examination.  The examiner should review 
the claims file, take a detailed history 
regarding the veteran's employment, and 
education and vocational attainment, and 
examine the veteran.  The examiner should 
provide findings that take into account 
all functional impairments due to 
disability, including the veteran's left 
leg disability, migraine headaches, low 
back disability, left wrist disability, 
high blood pressure, depression, and any 
other disability or disease complained of 
by the veteran or found on examination.  
Findings should be specific enough to 
apply the rating criteria of 38 C.F.R. 
Part 4.  (Make arrangements to have any 
specialist examination conducted as 
necessary.)  The examiner is requested to 
provide a definite opinion as to whether 
the veteran's disabilities combine to 
render him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
veteran's employment history and his 
educational and vocational attainment.  
If the veteran is found to be 
unemployable, the examiner should comment 
on whether it is reasonably certain that 
such level of disability will continue 
throughout the veteran's life.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  In so 
doing, assign ratings for each of the 
veteran's disabilities in accordance with 
applicable rating criteria.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should refer to 
applicable rating criteria.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

